Citation Nr: 0027646	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-32 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the right shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1996 rating 
decision from the New York, New York, Regional Office (RO), 
which confirmed the schedular 10 percent evaluation in effect 
for recurrent dislocation of the right shoulder.  The veteran 
perfected a timely appeal to that decision.

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in July 
2000.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected right shoulder disability 
constitutes a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Therefore, the Department 
of Veterans Affairs (VA) has a statutory obligation to assist 
him in the development of his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

In December 1996, the veteran was given a VA orthopedic 
examination.  At that time, the veteran reported complaints 
of activity and weather-related pain and discomfort in the 
right shoulder.

During his videoconference hearing at the RO before a member 
of the Board in Washington, D.C., in July 2000, the veteran 
testified that his right shoulder dislocates easily and that 
it dislocates when he raises his arm above shoulder level.  
He said that he experiences pain, numbness and tingling in 
the entire arm and wrist.  He reported that he had weakness 
and difficulty grasping things with his right hand and often 
dropped things.  He mentioned that he experiences pain when 
his arm is raised approximately to shoulder level.  He stated 
that he experiences pain at approximately 20 degrees if he 
sleeps on his right arm and shoulder.

The United States Court of Appeals for Veterans Claims 
(Court), has held that when a veteran alleges functional loss 
due to pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Court emphasized 
that "[i]t is essential that the [rating] examination . . . 
adequately portray the . . . functional loss" (emphasis added 
by the Court).  In DeLuca the Court held that when the 
veteran claims functional loss due to pain, "the medical 
examiner must be asked to express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the [joint] is used repeatedly over a period of 
time."

In view of these facts, the Board finds that another 
examination is warranted in order to comply with DeLuca case.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service-
connected right shoulder disability.

2.  The RO should request any additional 
treatment records from the VA medical 
facility in Northport, New York, covering 
the period from October 1996 to the 
present.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature and severity of his 
service-connected right shoulder 
disability.  All necessary tests and 
studies, including X- rays, deemed 
necessary should be performed.  The right 
shoulder should be examined for degrees 
of range of motion.  The examiner should 
also be asked to note the normal ranges 
of motion of the right shoulder.

Additionally, the examiner should be 
requested to determine whether the right 
shoulder exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  The presence or absence of any 
other symptomatology, including 
instability, related to the right 
shoulder should also be reported.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status, to include 
consideration of all pertinent rating 
criteria and 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1999).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




